                  Case 1:19-cv-03377-LAP Document 179 Filed 10/05/20 Page 1 of 3



                                                                                          Howard M. Cooper
                                                                                          E-mail: hcooper@toddweld.com


                                                                October 5, 2020
   VIA ECF

   Honorable Loretta A. Preska
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007-1312

           Re:      Giuffre v. Dershowitz, Case No.: 19-cv-03377-LAP

   Dear Judge Preska:

           Defendant Alan Dershowitz (“Professor Dershowitz”) respectfully submits this reply concerning
   his request for a pre-motion conference on his motion to disqualify Plaintiff’s lawyers at Cooper & Kirk
   PLLC (“Cooper & Kirk”).

           Professor Dershowitz’s motion to disqualify Cooper & Kirk is not interposed for “tactical
   reasons.” To the contrary, Professor Dershowitz sought to avoid the instant disqualification fight by
   seeking reconsideration of the Court’s prior Order denying him access to the Maxwell confidential
   materials improperly in Cooper & Kirk’s possession. The Court having denied in large part his request
   for reconsideration, Professor Dershowitz is compelled to pursue disqualification in order to maintain
   basic fairness and due process in these proceedings. Plaintiff created this problem by violating a
   Protective Order. In order to assure Professor Dershowitz’s right to a fair trial, she must shoulder the
   burden of any remedy.

           Plaintiff’s argument that disqualification is not necessary here relies largely on the fiction that
   Professor Dershowitz will be able to cure the present informational asymmetry by re-assembling
   through independent discovery in this case the concededly “massive record” of confidential discovery
   from Maxwell which Cooper & Kirk improperly have in their possession. This argument ignores the
   fact that Professor Dershowitz and his counsel do not even know the identities of many of the non-
   parties who provided discovery in Maxwell. Even if Professor Dershowitz could somehow divine a list
   of non-parties who provided discovery in Maxwell, as Plaintiff tacitly acknowledges, there is no
   reasonable basis to presume the Court would require any of these non-parties to comply with Professor
   Dershowitz’s discovery requests seeking the same information they produced in Maxwell. Indeed, to
   date, over Professor Dershowitz’s objection, the Court has charted a narrow scope of discovery,
   indicating in one instance that even “technically relevant” discovery into Plaintiff’s “serial” lies – a
   defamation put at issue by Plaintiff herself – may not be discoverable in its view. The combination of
   Plaintiff’s possession of a voluminous record from Maxwell to which only she will have access and the
   Court’s seemingly narrow view of discovery in this case risks creating a degree of unfairness that cannot
   be remedied by Professor Dershowitz’s attempting to replicate the Maxwell discovery while blindfolded.

           As Plaintiff concedes, the distinction that courts analyzing similar motions for disqualification
   have drawn between confidential and privileged information is that privileged information is inherently
   undiscoverable by anyone, whereas confidential information is discoverable and will presumptively be
   subject to discovery in the case in which disqualification is sought, thus curing any prejudice. Not so

Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA 02110 • T: 617.720.2626 • F: 617.227.5777 • www.toddweld.com
                  Case 1:19-cv-03377-LAP Document 179 Filed 10/05/20 Page 2 of 3


                                                                                          Hon. Loretta A. Preska
                                                                                          October 5, 2020
                                                                                          Page 2 of 3



   here. Similarly flawed is Plaintiff’s attempt to distinguish the authorities cited by Professor Dershowitz
   on the grounds that they “involved efforts to disqualify counsel that possessed confidential information
   provided by the movant,” whereas here, the inequitable information asymmetry results from information
   produced by third parties. That is, at least in this case, a distinction without a difference. Unlike in the
   cases cited, in which disqualification was deemed unnecessary because the information at issue would
   inevitably be required to be produced in discovery, Professor Dershowitz will as a practical matter be
   unable to obtain the vast majority of the Maxwell discovery currently in Cooper & Kirk’s possession.
   This case is thus much more akin to cases where disqualification is deemed necessary to remedy an
   unfair strategic advantage resulting from counsel’s improper possession of privileged, non-discoverable
   information.

           Two additional points from Plaintiff’s letter require response. The first is that this motion is
   somehow untimely, because the same grounds for disqualification could have been raised when
   Professor Dershowitz successfully moved to disqualify Plaintiff’s original counsel at Boies Schiller
   Flexner LLP. The reality, however, is that all parties assumed at that time, and continued to assume
   until the Court ruled otherwise, that the confidential Maxwell materials would be readily and fully
   exchanged in discovery in this case. Professor Dershowitz’s present disqualification motion ripened
   only when the Court denied his request for reconsideration of its Order that the Maxwell confidential
   discovery would not be provided to him. Further, the parties have yet to take a single deposition on this
   case and there is plenty of time for Plaintiff to retain new counsel who will not have access to the
   Maxwell materials.

          The second point is Plaintiff’s suggestion that any disqualification would need to be mutual on
   account of Professor Dershowitz’s possession of a small amount of confidential discovery from the
   Maxwell case. This argument is without merit and cannot be advanced seriously. As Plaintiff well
   knows, Professor Dershowitz was provided a discrete sub-set of documents in connection with his
   designation as a witness in the Maxwell case. Virtually everything provided to him has subsequently
   been unsealed, or should be among the materials provided to him under the Court’s most recent Order,
   ECF No. 174, because they directly concern him. Cooper & Kirk on the other hand have in their
   possession, improperly, the complete set of Maxwell materials – by their own description a “massive
   record” of documents – which under the Court’s prior rulings Professor Dershowitz will never be
   allowed to see. The prejudice is thus entirely one sided and, again, this problem has been created solely
   by Plaintiff’s violation of the Maxwell protective order.

           The rules of discovery ended trial by ambush decades ago. Those rules require that the scales of
   justice be balanced and that the parties, other than with respect to privileged or work product materials,
   be required to disclose materials in their custody, possession or control which may lead to admissible
   evidence. Professor Dershowitz respectfully requests that the Court not permit this case to proceed in a
   manner in which Plaintiff is handed an unfair advantage obtained by ignoring an Order of the Court.
   Professor Dershowitz requests that the Court hold a pre-motion conference with respect to this matter so
   that he may proceed with his motion to disqualify.




Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA 02110 • T: 617.720.2626 • F: 617.227.5777 • www.toddweld.com
                  Case 1:19-cv-03377-LAP Document 179 Filed 10/05/20 Page 3 of 3


                                                                                          Hon. Loretta A. Preska
                                                                                          October 5, 2020
                                                                                          Page 3 of 3



                                                       Respectfully submitted,

                                                       /s/ Howard M. Cooper
                                                       Howard M. Cooper

   cc:     All counsel of record, via email




Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA 02110 • T: 617.720.2626 • F: 617.227.5777 • www.toddweld.com
